DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 08/06/2021 responsive to the Office Action filed 03/10/2021 has been entered. Claim 1 has been amended. Claim 13 has been canceled. Claims 1-12 and 14-24 remain pending in this application.

Response to Arguments

Since claim 1 has been amended, the double patenting rejection in view of US application 15/994,071 and US patent 10,163,540 has been withdrawn.
Since claim 13 has been canceled and correctly included into the claim 1, the rejection of claim 13 under 112(b) has been moot.
Applicant arguments, see Amendments page 8 filed 08/06/2021, with respect to the rejection of the claim 1 under 103 have been fully considered but are not persuasive because Applicant does not present any arguments other than including the limitation of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-10, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0019995-of record) in view of Kim et al. (US 8,263,843-of record). 

With respect to claims 1, 4 and 14, Zhamu ‘995 teaches a process for producing a solid graphene foam product (Pa [0030] and Pa [0059]), said process comprising:
(a) preparing a graphene dispersion having multiple graphene sheets dispersed in a liquid medium (“(a) preparing a graphene dispersion having a graphene material dispersed in a liquid medium”, Pa [0030] and Pa [0060]; and “Multiple pristine graphene sheets may be dispersed in water or other liquid medium”, Pa [0074]), wherein said graphene sheets are selected from a pristine graphene or a non-pristine graphene material (Pa [0030]), having a content of non-carbon elements greater than 2% by weight (“a content of non-carbon elements (e.g. O, H, N, B, F, Cl, Br, I, etc.) no less than 5% by weight”, Pa [0030] and [0062]), selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof and wherein said graphene dispersion contains an 
wherein the graphene dispersion further contains particles or fibrils of a carbon or graphite filler, wherein said carbon or graphite filler is selected from a carbon or graphite fiber, carbon or graphite nanofiber, carbon nanotube (“the graphene dispersion contains a graphene oxide dispersion prepared by immersing a graphitic material in a powder or fibrous form in an oxidizing liquid in a reaction vessel at a reaction temperature for a length of time sufficient to obtain the graphene dispersion wherein the graphitic material is selected from natural graphite, artificial graphite, carbon fiber, carbon nano-fiber, carbon nano-tube”, Pa [0039]);
(b) dispensing and depositing said graphene dispersion onto a surface of a supporting substrate to form a wet layer of graphene (“(b) dispensing and depositing the graphene dispersion onto a surface of a supporting substrate (e.g. plastic film, rubber sheet, metal foil, glass sheet, paper sheet, etc.) to form a first wet layer of graphene material”, Pa [0030] and [0061]);
(c) partially or completely removing said liquid medium from the wet layer of graphene to form a dried layer of graphene (“(c) partially or completely removing the liquid medium from the first wet layer of graphene material to form a first dried layer of graphene material”, Pa [0030] and [0062]); and 
(d) heat treating the dried layer of graphene at a first heat treatment temperature selected from 80° C. to 3,200° C. at a desired heating rate sufficient to induce volatile gas molecules from said non-carbon elements or to activate said blowing agent for producing a sheet or roll of solid graphene foam having multiple pores and pore walls 

Zhamu ‘995 further teaches that the orientation-inducing stress enables the graphene sheets to align along a particular direction (e.g. X-direction or length-direction) to produce preferred orientations and facilitate contacts between graphene sheets along foam walls (Pa [0050]), but does not specifically teach (1) impregnating or infiltrating a metal into said pores to form said metal-bonded graphene foam product, wherein said metal is bonded to graphene sheets of said pore walls, (2) said carbon-, or graphite-to-graphene ratio being from 1/100 to 1/1, (3) containing the graphitic material in a powder or fibrous form to induce orientation of said graphene sheets inclined at an angle of 15-90 degrees relative to said paper sheet plane.
As to (1), in the same field of endeavor, graphene metal matrix composites, Kim teaches a graphene metal matrix composite having improved thermal conductivity (Co 1 li 58), and a method of manufacturing the graphene metal matrix composite (Co 4 li 18) comprising providing the graphene nanoplatelets (Co 4 li 20), forming a graphene layer (Co 4 li 24-34), and then filtrating the graphene layer by a suitable method, such as electrolytic/electro-less plating, evaporation, or sputtering, to form a thin layer of metal-graphene composite (Co 4 li 35-37).

As to (2), Zhamu ‘995 teaches that the graphene dispersion has at least 3% by weight of graphene oxide dispersed in the liquid medium to form a liquid crystal phase (Pa [0039]), and further teaches that graphene oxide (GO) sheets form a liquid crystal phase when GO sheets occupy a weight fraction >3% and typically from 5% to 15% (Pa [0134]). One would have found it obvious to select the optimum carbon-, or graphite-to-graphene ratio in the graphene dispersion within the ranges taught by references by routine experimentation for the purpose of obtaining the porous graphene foam. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
As to (3), Kim as applied above further teaches that in the composite 100 (Fig. 2) the horizontal grids 122 and the vertical grids 124 substantially orient the graphene nanoplatelets 120 in two perpendicularly oriented directions, and when the ratio of horizontal grids 122 to vertical grids 124 is high, as shown in FIG. 2, the graphene 
Therefore, one would have found it obvious to align the graphene sheets perpendicular to the plane of the sheet of the graphene foam by the orientation-inducing stress for the purpose of increasing heat transfer as well as electron-conductivity and phonon-conductivity in the Z-direction.
Furthermore, even if none of references teaches that the graphitic material in a powder or fibrous form is contained to induce orientation of said graphene sheets inclined at an angle of 15-90 degrees relative to said paper sheet plane, since the graphene sheets and/or graphene oxide prepared by graphitic materials in a powder or fibrous form are aligned and thus form the orientation on the sheet plane, one would appreciate that containing graphitic materials in a powder or fibrous form would induce the orientation.

With respect to claim 2, Zhamu ‘995 as applied to claim 1 above further teaches that said dispensing and depositing procedure includes subjecting said graphene dispersion to an orientation-inducing stress (Pa [0030] and [0061]).

With respect to claim 3, Zhamu ‘995 as applied to claim 1 above further teaches a step of heat-treating the solid graphene foam at a second heat treatment temperature higher than said first heat treatment temperature for a length of time sufficient for increasing a thermal conductivity of the solid graphene foam wherein said pore walls contain stacked graphene planes (Pa [0033]) having an inter-plane spacing 002 from 0.3354 nm to 0.36 nm (Pa [0021]) and a content of non-carbon elements less than 2% by weight (Pa [0033]).

With respect to claim 5, Zhamu ‘995 as applied to claim 1 above further teaches that said blowing agent is a physical blowing agent, a chemical blowing agent, a mixture thereof, a dissolution-and-leaching agent, or a mechanically introduced blowing agent (Pa [0032]). 

With respect to claim 6, Zhamu ‘995 as applied to claim 1 above further teaches that the process is a roll-to-roll process wherein said steps (b) and (c) include feeding said supporting substrate from a feeder roller to a deposition zone, continuously or intermittently depositing said graphene dispersion onto a surface of said supporting substrate to form said wet layer of graphene material thereon, drying said wet layer of graphene material to form the dried layer of graphene material, and collecting said dried layer of graphene material deposited on said supporting substrate on a collector roller (Pa [0035]).

With respect to claim 7, Zhamu ‘995 as applied to claim 1 above further teaches that said first heat treatment temperature is selected from 100° C. to 1,500° C. (Pa [0036]).

With respect to claim 8, Zhamu ‘995 as applied to claim 1 above further teaches a sub-process of heat-treating the solid graphene foam at a second heat 

With respect to claim 9, Zhamu ‘995 as applied to claim 1 above further teaches that said step (d) of heat treating the dried layer of graphene at a first heat treatment temperature is conducted under a compressive stress (Pa [0038]).

With respect to claims 10 and 12, Zhamu ‘995 as applied to claim 1 above further teaches a compression step to reduce a thickness, a pore size, or a porosity level of said solid graphene foam or after step (e), mechanically compressing or consolidating said metal-bonded graphene foam product (Pa [0038]).

With respect to claims 15 and 16, Zhamu ‘995 as applied in the combination regarding claim 1 above further teaches that said graphene sheets in said graphene dispersion occupy a weight fraction of 5% to 15% based on the total weight of graphene sheets and liquid medium combined (Pa [0134]).

With respect to claim 17, Zhamu ‘995 as applied to claim 1 above further teaches that said graphene dispersion has greater than 3% by weight of graphene or graphene oxide sheets dispersed in said fluid medium to form a liquid crystal phase (Pa [0039] and [0134]).

Claims 11, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0019995-of record) in view of Kim et al. (US 8,263,843-of record) as applied to claim 1 above, and further in view of Lin et al. (US 2016/0079001). 

With respect to claims 11, 19 and 21-24, Kim as applied in the combination regarding claim 1 above teaches filtrating the graphene foam with a metal by electroless plating or electro-plating, but is silent to a step of chemically functionalizing graphene sheets in said solid graphene foam, after step (d), to promote metal impregnating.
In the same field of endeavor, a ceramic capacitor containing graphene-based electrode layer, Lin teaches that the graphene electrode layer includes a graphene composite material containing chemically functionalized graphene (Pa [0017]-[0018]), a graphene composite material comprises multiple discrete graphene sheets dispersed in a matrix material or bonded by a binder material, and the binder or matrix material is an electrically conductive material such as a metal (Pa [0024]). Lin further teaches that chemically functionalized graphene contains functional groups, such as amine, alkyl, hydroxyl, carboxylic, or epoxide), and in order to combine multiple sheets (or platelets) of a graphene material (or exfoliated graphite flakes) and a binder or matrix material, multiple sheets of a graphene material (along with optional additives) may be formed into a porous preform (e.g. a sheet of mat, paper, or foam), which is then infiltrated or impregnated with a binder or matrix material (Pa [0026]).
It would have found it obvious to chemically functionalizing graphene sheets in the graphene foam for the purpose of forming a metal-graphene foam composite, since KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Even if Lin is silent to the effect of chemically functionalizing graphene sheets to promote metal impregnating, since Lin teaches impregnating chemically functionalized graphene sheets in a porous preform with a metal by attaching the claimed functional groups (alkyl, hydroxyl, carboxylic, or amine in claim 19, hydroxyl in claim 21, -COOH or –OH in claim 22, aliphatic or aromatic amines in claim 23, and OY, Y is R-OH in claim 24), one would have obviously expect to obtain the claimed effect from the chemically functionalizing taught by Lin.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0019995-of record) in view of Kim et al. (US 8,263,843-of record) and Lin et al. (US 2016/0079001) as applied to claim 11 above, and further in view of Samulski et al. (US 2011/0186789-of record). 

With respect to claim 18, Lin as applied in the combination regarding claim 11 above teaches chemically functionalizing graphene sheets, but is silent to making the graphene sheets exhibit a negative Zeta potential from −55 mV to −0.1 mV.
Samulski relates to a process of producing isolatable and dispersible graphene sheets (Pa [0076]). Samulski teaches that partially sulfonated graphene sheet has a zeta potential of about negative 55-60 mV when the pH of the graphene is about 6 (Pa [0078]).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0019995-of record) in view of Kim et al. (US 8,263,843-of record) and Lin et al. (US 2016/0079001) as applied to claim 11 above, and further in view of Zhamu et al. (US 2011/0017587). 

With respect to claim 20, Lin as applied in the combination regarding claim 11 above teaches chemically functionalizing graphene sheets, but does not specifically teach that said step of chemically functionalizing graphene sheets includes attaching to said graphene sheets a chemical functional group selected from a derivative of an azide compound selected from the group consisting of 2-azidoethanol, 3-azidopropan-1-amine, 4-(2-azidoethoxy)-4-oxobutanoic acid, 2-azidoethyl-2-bromo-2-methylpropanoate, chlorocarbonate, azidocarbonate, dichlorocarbene, carbene, aryne, nitrene, (R-)-oxycarbonyl nitrenes (Pa [0080]).
In the same field of endeavor, production of chemically functionalized nano graphene materials, Zhamu ‘587 teaches that a goal of producing chemically functionalized NGPs is improved solubility of NGPs in a liquid medium, improved dispersibility of NGPs in a matrix material, or enhanced interfacial bonding between NGPs and a matrix material in a composite (Pa [0002]), and nano graphene material if 
It would have found it obvious to one having ordinary skill in the art before the effective filing date of the invention to chemically functionalize the graphene sheets with an azide or bi-radical compound taught by Zhamu ‘587 for the purpose of improved solubility in a liquid medium, improved dispersibility in a matrix material, or enhanced interfacial bonding between NGPs and a matrix material in a composite.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742